Title: From James Madison to John Adams Smith, 8 September 1815
From: Madison, James
To: Smith, John Adams



Greeting,
8 September 1815

Reposing especial Trust and confidence in your Integrity Prudence and Ability, I do appoint you the said John Adams Smith Secretary of the Legation of the United States of America to His Britannic Majesty; authorizing you hereby to do and perform all such matters and things as to the said place or office doth appertain or as may be duly given you in charge hereafter and the same to hold and exercise during the pleasure of the President of the United States for the time being, and until the end of the next Session of the Senate of the United States and no longer.
In Testimony whereof I have caused these Letters to be made patent, and the seal of the United States to be here unto affixed Given under my hand at the City of Washington the Eighth day of September A.D. 1815; and of the Independence of the United States the Fortieth.

James MadisonSeal. By the President